Order, Supreme Court, Bronx County (Alan J. Saks, J.), entered December 13, 2004, which denied the motion by defendant Epic Security Corp. (Epic) for summary judgment dismissing the complaint and all cross claims as against it, unanimously reversed, on the law, without costs, the motion granted and the remainder of the action severed. The Clerk is directed to enter judgment accordingly in favor of Epic.
Plaintiff alleges that, on October 12, 2000, she was assaulted at 141-153 West 139th Street in Manhattan, a building managed by defendant Tryax Realty Management (Tryax). Under a contract between Tryax and Epic, Epic was required to provide security services at locations to be specified by Tryax during the relevant period. Although Tryax had submitted a work order, dated September 25, 2000, directing Epic to provide security at the subject building commencing on October 1, 2000, the record establishes that Tryax canceled this work order on September 29, 2000. Since Epic had no obligation to provide security at the subject building on the date of the assault on plaintiff, there is no basis for holding Epic liable for plaintiff’s injuries. The speculation of Tryax’s building manager that Epic, although not required to station a security guard at the building when the assault occurred, possibly had a “roving” presence at the building at or around that time, is insufficient to raise a triable issue. Accordingly, Epic is entitled to summary judgment dismissing the complaint and all cross claims as against it. Concur—Mazzarelli, J.P., Friedman, Nardelli and Williams, JJ.